IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-75,995




EX PARTE MARCOS EUGENIO GARCIA, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 732598-A IN THE 176TH JUDICIAL DISTRICT COURT
FROM HARRIS COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of delivery of a
controlled substance and sentenced to thirty years’ imprisonment.  The Fourteenth Court of Appeals
affirmed his  conviction. Garcia v. State, No. 14-99-00629-CR (Tex. App. – Houston [14th Dist.],
May 17, 2001).  
            Applicant contends that his  appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his  conviction had been affirmed and failed to advise him of
his  right to petition for discretionary review pro se.
            Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to timely notify
Applicant that his  conviction had been affirmed and failed to advise him of his  right to petition for
discretionary appeal pro se.  The trial court recommends that relief be granted. Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that Applicant is entitled to the opportunity
to file an out-of-time petition for discretionary review of the judgment of the Fourteenth Court of
Appeals in Cause No. 14-99-00629-CR that affirmed his  conviction in Case No. 732598 from the
176th Judicial District Court of Harris County.  Applicant shall file his  petition for discretionary
review with the Fourteenth Court of Appeals within 30 days of the date on which this Court’s
mandate issues.
 
Delivered: September 10, 2008
Do not publish